Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 3/30/2020.
Claims 1-46 have been cancelled. New claims 47-64 have been added.

This application is in condition for allowance except for the following formal matters: 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 05/05/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710317504.X application as required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract is related to cancelled claims rather than the new claims, where the new claims teach at least “first reference signal received power (RSRP) value, wherein the first RSRP value is a maximum measured value of a RSRP group; determining, by the user device, a second RSRP value based a differential of the first RSRP value; and reporting the first RSRP value and the second RSRP value to a base station”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 61,64 are objected to because of the following informalities:  
Claim 61 recites “The non-transitory computer readable storage medium of claim 59, wherein code, when executed by a processor, causes the processor to” 146160839.1Inventor Huahua Xiao et al.Docket No.: 125096-8564.US00Appl. No. : 16/673,942Filed : November 4, 2019should be “The non-transitory computer readable storage medium of claim 59, wherein code, when executed by the processor, causes the processor to”. Claim 59 already teaches “a processor”. 
Page : 6 of 7
Claim 64 recites “The non-transitory computer readable storage medium of claim 62, wherein code, when executed by a processor, causes the processor to” 146160839.1Inventor Huahua Xiao et al.Docket No.: 125096-8564.US00Appl. No. : 16/673,942Filed : November 4, 2019should be “The non-transitory computer readable storage medium of claim 62, wherein code, when executed by the processor, causes the processor to”. Claim 62 already teaches “a processor”. Page : 6 of 7
Appropriate correction is required.

Allowable Subject Matter
Claims 47-60, 62, 63 are allowed.
Claims 61, 64 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The present application is related to determining first RSRP (reference signal received power) value based on a maximum measured value of a RSRP group; determining a second RSRP value based a differential of the first RSRP value; reporting 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631